 In the Matter of HARDY METAL. SPECIALTIES, INC., AND PLASTIC SPECIAL-TIES, INC.andLOCAL 1224, UNITED ELECTRICAL, RADIO & MACHINEWORKERS OF AMERICA, C. I. O._Case No. R-2835SUPPLEMENTAL DECISIONANDAMENDMENT TO DIRECTION OF ELECTIONSeptember 4, 1941On August 18, 1941, the Board issued its Decision and Directionof Election in this proceeding.'On August 25, 1941, Local 1224,United Electrical, Radio & Machine Workers of America, C. I. 0.,advised the Regional Director that it desired to have its name with-drawn from the ballot in the election to be conducted among employeesof the Company. It further requested permission to withdraw itspetition in this proceeding.The Board hereby denies the request of Local 1224, United Electrical,Radio & Machine Workers of America, C. I. 0., to withdraw the peti-tion and grants its request to withdraw from participation in theelection.The Board hereby amends its Direction of Election issued on August18, 1941, by striking therefrom the words "by Local 1224, United Elec-trical, Radio & Machine Workers of America, C. I. O. or" and "or byneither" and by inserting therein after the word "whether" the words"or not." "35 N. L. R. B., No. 39.[SAME TITLE]ORDER VACATING DIRECTION OF ELECTION AND DIS,MISSING PETITIONSeptemberV, 1941On August 18, 1941, the National Labor Relations Board, hereincalled the,,Board,issued its Decision and Direction of Election in thisproceeding.'On September 4,, 1941, the Board issued its Supple-mental Decision,and Amendment to Direction of Election,2permitting134 N L R B. 491.179451270-42-vol. 35-13 180DECISIONS OF NATIONAL LABOR RELATIONS BOARDwithdrawal of Local 1224, United Electrical, Radio & MachineWorkers of America, C. I. 0., from participation in the election.On September 18, 1941, the Regional Director for the SecondRegion (New York City) informed the Board that Hardy MetalSpecialties, Inc., and Plastic Specialties, Inc., and Plastic Buttonand Novelty Workers Union, Local 132, International Ladies Gar-mentWorkers Union, A. F. of L., had entered into a collective bar-gaining, agreement and were of the opinion that an election was un-necessary at this time since there was no longer any question concern-ing representation.The Regional Director recommended that theDirection of Election be cancelled and the case closed.The Boardbeing so advised and having considered the matter,IT IS HEREBY ORDERED that the Direction of Election issued onAugust 18, 1941, and amended on September 4, 1941, be, and it herebyis, vacated; andIT IS HEREBY ORDEREDthat the petitionfor investigation and certi-fication of representatives of Hardy Metal Specialties,Inc., andPlastic Specialties, Inc., New York City, filed by Local 1224, UnitedElectrical, Radio & Machine Workers of America, C. I. 0., be, andit hereby is, dismissed and that the aforesaid case be, and it herebyis closed.35 N. L. R. B., No. 39a.